Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
Election/Restrictions
Applicant's election with traverse of species SEQ ID NO: 13 and proteasome inhibitors in the reply filed on 6/25/2019 is acknowledged. The requirement is still deemed proper and is therefore made FINAL.
Claims 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2019.
Claims 30-40 and 43-44 are under consideration in the instant Office Action.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32, 34-38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Willett et al., US2010/0317596 (IDS 5/11/2018)  in view of Bodin et al., 2010 (IDS 5/11/2018) and Farrington et al., US2009/0252729 (IDS 5/11/2018).
The instant claims call for a treatment of amyloidosis with a chimeric protein comprising a human amyloid P component (aka SAP protein) and a fragment of an Fc region of a human antibody wherein these two components are bonded by a hinge region. It is noted that while there are specific examples of the hinge region in the 
Willett teaches that SAP as a suitable therapeutic agent to treat various disorders including fibrosis-related disorders in humans which include Alzheimer’s disease (see paragraphs 4-5 and 116) and meets the requirement of treating an amyloidosis of instant claim 30. Willett teaches the instantly claimed human SAP protein in their SEQ ID NO: 1 (see paragraphs 18 and 36) which is the same protein in instant SEQ ID NO: 1 of claim 31. Willett teaches binding SAP to an Fc portion of an immunoglobulin to stabilize the SAP proteins (see paragraph 60) as in instant claim 30. Willet teaches that one may or may not use linker proteins at either N- or C- terminus of the fusion proteins that include SAP protein (see paragraph 61). Willet teaches using a pharmaceutical composition which includes the human SAP in pharmaceutically acceptable carrier (see paragraph 23). Willet teaches administration of the therapeutic agent via intramuscular, intravenous, or subcutaneous route (see paragraphs 23 and 125) as in instant claim 44. Willett does not specifically teach that the Fc region is from a human immunoglobulin as required in instant claim 30. Willett does not specifically teach using the Fc region obtained from IgG as in instant SEQ ID NO: 3 of claim 32; the specific hinge region as set forth in instant SEQ ID NO: 13 of claim 34 or the spacer chain as in instant SEQ ID NO: 5 of claim 38.
Bodin teaches using an antibody against SAP protein to target amyloid deposit to for enhanced clearance. Bodin teaches the administration of anti-human-SAP antibodies to mice, with amyloid deposits containing human SAP, triggers a potent, nd column). Bodin teaches that when using only the Fab portion of the antibody, the clearance of amyloid load is significantly less effective which points to the fact that the Fc region of the antibody is the one that is needed to induce the complement pathway that engage phagocytic cells (see the paragraph spanning pages 94-95). Bodin also teaches that one wants to avoid depleting human SAP in normal glomerular basement membrane and elastic fibre microfibrils (see page 96, 2nd column, 3rd paragraph). Bodin teaches that human SAP binds avidly to mouse AA deposit in vivo and persist there with a half-life of 3-4 days (see page 94, 1st column). Bodin does not teach the instantly claimed chimeric protein.
   	Farrington teaches that Fc region of an immunoglobulin has two functions. The 1st function separate from antigen binding is the ability to keep the protein in the circulation and cross cell barriers and the 2nd function is linked to its participation in the complement cascade which include antibody dependent phagocytosis (see paragraph 2). Farrington teaches Fc polypeptides (e.g., Fc binding polypeptides) comprising one or more genetically-fused Fc regions; the polypeptides comprise a single chain Fc region ("scFc") in which the component Fc moieties are genetically-fused in a single 4Ser)n where in n is 1-5 (see paragraphs 23 and 260 and Figure 1) which is the instant SEQ ID NO: 5 of instant claims 35 and 38. Farrington teaches using human IgG and more specifically IgG1 isotype for the Fc region (see paragraphs 47-48, 331 and 491) as in instant claims 30 and 32. Farrington teaches producing a Fc region with multiple Fc fragments that are either identical or different that are bonded to each other by a hinge region and wherein the units are bonded by disulfide bonds, as exemplified in Figure 1 (see below) as required in instant claims 36 and 37. Farrington’s Figure 1 shows 2 Fc regions that are bond by a hinge region and linker peptide and that one of the Fc regions is bond to a binding molecule using the hinge and spacer chain as in instant claims 36-37. Figure 1B–D show that the theses Fc regions are bond to each other through disulfide bonds 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Willet, Bodin and Farrington. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because the prior art teaches that human SAP protein may be used as a therapeutic agent, as taught by Willet (paragraph 4). One of ordinary skill in st column) and that SAP is involved in all of the amyloid deposit in different diseases (see abstract). Therefore SAP protein is a great and non-disease specific binding molecule. One would be further motivated to combine SAP and an Fc region because Bodin teaches that the Fc portion of the antibody is what is needed to reduce the amyloid aggregates once the antibody binds them. The binding of Fab itself does reduce the aggregation of the amyloid proteins (see page 95, 1st column). One would make the chimeric protein of SAP and the Fc region using the known techniques known in the art as taught by Farrington who teaches that one may use a binding molecule besides the Fab portion of the antibody. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 30-32, 34-40 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Willett et al., US2010/0317596 (IDS 5/11/2018), Bodin et al., 2010 (IDS 5/11/2018) and Farrington et al., US2009/0252729 (IDS 5/11/2018) in view of Rosenzweig et al., 2011 (9/27/2019 PTO-892).
See Willet, Bodin and Farrington, as discussed above. While Willet and Bodin teach treating fibrosis and amyloidosis, none specifically teach treating AL amyloidosis or using proteasome inhibitors as required in instant claims 39, 40 or 43. Willet further 
Rosenzweig teaches that AL amyloidosis is a plasma cell dyscrasia characterized by pathological production of fibrillar proteins comprising monoclonal light chains which deposit in tissues and cause organ dysfunction (see abstract) and is one of the most common forms of system amyloidosis (see page 1, bottom of 2nd column) which meets the requirements of instant claims 30 and 39. Rosenzweig teaches that AL amyloidosis treatments are available and point to proteasome inhibitors which include bortezomib and carfilzomib (see page 4, 2nd column, 2nd paragraph and page 5, 1st column, 1st paragraph and 2nd column, 3rd paragraph) as in instant claims 40 and 43. Rosenzweig teaches combining different treatments to treat AL amyloidosis (page 5, 2nd column, 3rd paragraph) as in instant claim 40. Rosenzweig teaches that all amyloid fibrils, regardless of etiology, share constituent non-fibrillary protein including serum amyloid protein (SAP) because it stabilizes amyloid fibrils and is considered a therapeutic target (see page 6, top of 1st column) as in instant claim 30. Rosenzweig teaches using antibodies to target this SAP protein but does not teach the instantly claimed chimeric protein.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Willet, Bodin, Farrington and Rosenzweig. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because AL amyloidosis is an amyloidosis with a SAP component that would benefit from the treatment with the claimed chimeric protein as taught by Rosenzweig. One of ordinary skill in the art would be motivated to combine nd column, 3rd paragraph). Further, MPEP teaches "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed method. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 30-40 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Willett et al., US2010/0317596 (IDS 5/11/2018), Bodin et al., 2010 (IDS 5/11/2018), Farrington et al., US2009/0252729 (IDS 5/11/2018) and Rosenzweig et al., 2011 (9/27/2019 PTO-892) in view of Behrens et al., WO2010/106180 (IDS 5/11/2018).
See Willet, Bodin, Farrington and Rosenzweig, as discussed above. Farrington does teach that one may modify the Fc region to increase the half-life of the antibody in circulation but does not teach the specific modifications of instant claim 33. None of the references specifically teach the specific modifications to the Fc region of instant claim 33. 
Behrens teaches modifying the Fc region of the antibody to increase binding FcRn (neonatal Fc receptor). Behrens teaches that the IgG is the most prevalent 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Willet, Bodin, Farrington, Rosenzweig and Behrens. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Behrens teaches that these modifications to the Fc region of the IgG1 will produce an enhanced serum retention in vivo and, thus, an increased half-life (see page 14, lines 9-11; page 41, lines 29-30). One of ordinary skill in the art would want to increase the SAP-Fc region chimeric protein half-life to improve its capability to induce complement activation and phagocytosis leading to the dissolution of the pathogenic amyloid fibrils and amyloidosis treatment. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.
Therefore, claims 30-40 and 43-44 are obvious over Willet, Bodin, Farrington Rosenzweig and Behrens.

Response to Arguments
1/29/2021 have been fully considered but they are not persuasive because they are not on point to the claims or art of record. The instant claims are towards a method of treating amyloidosis while applicant is arguing against claims that are towards a method of treating systemic amyloidosis. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., systemic amyloidosis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims have been amended on 1/29/2021 and do not include the limitation of “systemic amyloidosis” and therefore, applicant’s arguments are not on point to the instant claims under consideration or the rejections of record.
Applicant argues that the Willet reference does not teach treating systemic amyloidosis and that it teaches away from the wild type SAP and leads one to the glycosylated SAP polypeptide. As already stated above, the claims are not towards systemic amyloidosis. In contrast to applicants’ assertions, Willett’s teachings are not limited to glycosylated SAP polypeptide, but broadly include the contents of the entire disclosure. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The instant claims are not limited to the wild type SAP as applicant is arguing. There is no limitation in the instant claims that excludes the glycosylated SAP polypeptide. Therefore, there is no teaching away from the instant claims. Further, applicant has not shown any evidence why the glycosylated SAP polypeptide would be disadvantageous to the instantly claimed method. Further, Willet clearly sets forth that the SAP protein is a necessary tool to treat Alzheimer’s disease, see paragraph 116, which is a known species of an amyloidosis disease. 
Applicant also argues that the Bodin reference does not teach using a SAP molecule as a targeting protein. This is not found persuasive because Bodin is depended upon to teach that SAP is clearly involved in amyloidosis and is a clear target known in the art and has been proven successful. Further Bodin teaches that the Fc region of the antibody is the one that is needed to induce the complement pathway that engage phagocytic cells (see the paragraph spanning pages 94-95) and that one wants to avoid depleting human SAP in normal glomerular basement membrane and elastic fibre microfibrils (see page 96, 2nd column, 3rd paragraph) and also one of the goals of the instant claims of this application as acknowledged in the instant arguments. Bodin teaches that human SAP binds avidly to mouse AA deposit in vivo and persist there with a half-life of 3-4 days (see page 94, 1st column). Therefore, Bodin sets a clear motivation in the art that one of ordinary skill wants to target amyloidosis using SAP since SAP is clearly involved in this process, one of ordinary skill wants to avoid depleting circulating SAP and that the FC region of the antibody is what is necessary to 
Applicant finally argues that SAP is described as an important protein that stabilizes the amyloidosis deposits and protects them from degradation and that one of ordinary skill in the art would not expect administration of SAP to eliminate the amyloidosis deposits. This is not found persuasive because the instant claims require a SAP fusion protein with an Fc region and Bodin teaches that the Fc region of the antibody is the one that is needed to induce the complement pathway that engage phagocytic cells (see the paragraph spanning pages 94-95). The claims require more than the administration of a SAP protein. The claims require a chimeric protein of SAP with an Fc region that induces the complement pathway that engage phagocytic cells as taught by Bodin while SAP is used to target this Fc region to the appropriate 
Applicant argues that the other references of record do not compensate for the deficiencies in Willet and Bodin. All of the references of record, Willet, Bodin, Farrington Rosenzweig and Behrens teach all of the required limitations and proved a clear motivation to combine the known components to treat amyloidosis. The Farrington Rosenzweig and Behrens references are depended upon to teach specific limitations, as discussed above, and the combination of all of the references make it clear that the art at the time of invention knew the issues with the known treatments and had the components and motivation to make obvious the instant claimed invention to overcome those issues in the art with a reasonable expectation of success. Therefore, applicant’s arguments are not found persuasive and the rejections are maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649